ACCEPTED
                                                                                                                 FILED
                                                                                                      05-15-00014-CV
                                                                                                    DALLAS   COUNTY
                                      05-15-00014-CV                                        FIFTH1/5/2015
                                                                                                  COURT 12:06:08
                                                                                                           OF APPEALS
                                                                                                      DALLAS,
                                                                                                                   PM
                                                                                                               TEXAS
                                                                                                         FELICIA  PITRE
                                                                                                  1/7/2015 9:05:26
                                                                                                      DISTRICT     AM
                                                                                                                CLERK
                                                                                                           LISA MATZ
                                                                                                               CLERK

                                     CAUSE NO. DC13-13916

IN RE: ANCILLARY RECEIVERSHIP OF                         §   IN THE DISTRICT COURT
                                                                             FILED IN
UNITED STATES INSTALLMENT REALTY                         §            5th COURT OF APPEALS
COMPANY, A MINNESOTA CORPORATION,                        §                DALLAS, TEXAS
                                                         §            1/7/2015 9:05:26 AM
(Ancillary to the General Receivership                   §                  LISA MATZ
of United States Installment Realty Company,             §                    Clerk
                                                             DALLAS COUNTY, TEXAS
a Minnesota corporation, and U.S.I. Realty               §
Company, a Minnesota corporation, in                     §
In re Receivership of United States Installment          §
Realty Company, a Minnesota corporation,                 §
No. 27-CV-13-4154, Fourth Judicial                       §
District Court, Hennepin County, Minnesota)              §   101ST JUDICIAL DISTRICT

                BURLINGTON RESOURCES OIL & GAS COMPANY LP’S
                             NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Please take notice that Burlington Resources Oil & Gas Company LP (“Burlington”)

desires to appeal from the Order Approving Ancillary Receiver’s Final Report and Discharging

Ancillary Receiver, and Denying Intervenor’s Plea to the Jurisdiction dated December 19, 2014,

which finally disposes of all pending claims asserted by all parties in this proceeding

(hereinafter, the “Final Judgment”). Burlington further desires to appeal from any and all orders

incorporated, subsumed or merged into the Final Judgment, as well as from any and all previous

adverse orders entered in this proceeding. The trial court never had jurisdiction, as a result, any

and all orders entered in this proceeding are void. Burlington desires to appeal to the Court of

Appeals for the Fifth District, sitting in Dallas.




                                                     1
Dated: January 5, 2015   Respectfully submitted,


                         /s/ W. Scott Hastings
                         Michael V. Powell
                           Texas Bar No. 16204400
                         W. Scott Hastings
                           Texas Bar No. 24002241
                         Susan E. Adams
                           Texas Bar No. 24059354
                         LOCKE LORD LLP
                         2200 Ross Avenue, Suite 2200
                         Dallas, Texas 75201-6776
                         Main Telephone: (214) 740-8000
                         Main Facsimile: (214) 740-8800

                         ATTORNEYS FOR INTERVENOR,
                         BURLINGTON RESOURCES OIL & GAS
                         COMPANY L.P.




                            2
                                CERTIFICATE OF SERVICE

       I certify that true and correct copies of the foregoing have been served this the 5th day of
January, 2015, on all counsel of record via email and certified mail, return receipt requested, as
follows:

       Mr. Timothy E. Malone
       DECKER, JONES, MCMACKIN, MCCLANE, HALL & BATES, P.C.
       Burnett Plaza, Unit 46
       801 Cherry Street, Suite 2000
       Fort Worth, Texas 76102
       Attorneys for Verde Minerals, LLC

       Mr. Jeffrey R. Ansel
       WINTHROP & WEINSTINE, P.A.
       Capella Tower, Suite 3500
       225 South Sixth Street
       Minneapolis, Minnesota 55402
       Attorneys for Lighthouse Management Group, Inc.,
       as General Receive for United States Installment Realty
       Company and for U.S.I. Realty Company

       Mr. David Weiner
       One Lincoln Center
       5400 LBJ Freeway, Suite 1260
       Dallas, Texas 75240
       Ancillary Receiver in Texas for United States
       Installment Realty Company and for U.S.I. Realty
       Company


                                             /s/ W. Scott Hastings
                                             W. Scott Hastings




                                                3